            Case 2:20-cr-20324-GCS-DRG ECF AUSA:
                                           No. 1, PageID.1       Filed 07/13/20
                                                   Jessica V. Currie             Page 1
                                                                             Telephone:   of 9226-9100
                                                                                        (313)
AO 91 (Rev. ) Criminal Complaint                  Special Agent:     Kenton Weston                Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                                           Case: 2:20-mj-30234
   v.                                                                              Judge: Unassigned,
D-1 Marzell Patterson                                                     Case No. Filed: 07-13-2020 At 03:44 PM
D-2 David Bradley Anderson, Jr.                                                    USA v. Marzell Patterson et. al.(CMP)(MLW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  April 29, 2020              in the county of            Macomb          in the
        Eastern           District of      Michigan         , the defendant(s) violated:
                       Code Section                                        Offense Description
18 USC § 922(a)(6) (D-1 only)                           Making a false statement during the purchase of a firearm
18 USC § 2 (D-2 only)                                   Aiding and abetting a violation of 18 USC § 922(a)(6)




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                 Kenton Weston, Special Agent (ATF)
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:   July 13, 2020                                                                         Judge’s signature

City and state: Detroit, Michigan                                         Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                            Printed name and title
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.2 Filed 07/13/20 Page 2 of 9




                               AFFIDAVIT

     I, Kenton Weston, being first duly sworn, hereby state:

                         I.   INTRODUCTION

     1.       I have been employed as a Special Agent with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since January 2018. I

am currently assigned to the Detroit, Michigan, Field Division, Group 2,

where I am tasked with investigating violations of firearms laws. I have

been involved in dozens of investigations involving violations of federal

firearms laws, which have resulted in the seizure of firearms. I have

graduated from the Federal Law Enforcement Training Center and ATF

Special Agent Basic Training.

     2.    I make this affidavit based on my personal knowledge and

participation in this investigation including witness interviews by

myself and/or other law enforcement agents, communications with

others who have personal knowledge of the events and circumstances

described herein, and information gained through my training and

experience.
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.3 Filed 07/13/20 Page 3 of 9




     3.    This affidavit is intended to show probable cause for the

requested warrant, and it does not set forth all information known to

law enforcement related to this investigation.

     4.    Probable cause exists that Marzell PATTERSON

(XX/XX/1999) made a false statement during the purchase of a firearm,

in violation of 18 U.S.C. § 922(a)(6).

     5.    Probable cause exists that David Bradley ANDERSON Jr.

(XX/XX/1999) aided and abetted PATTERSON when he knowingly

made false statements during the purchase of a firearm, in violation of

18 U.S.C. §§ 922(a)(6) and 2.

                      II.   PROBABLE CAUSE

     6.    On April 29, 2020, PATTERSON, who was from Eastpointe,

purchased a CZ, model P-10 C, 9mm caliber semiautomatic pistol

bearing serial number UE00203 (hereinafter referred to as the CZ),

from Federal Firearms Licensee (FFL) IFA Tactical. IFA Tactical was

located in Sterling Heights, Eastern District of Michigan. The CZ was

used during the commission of a crime less than one month after the

original purchase date.
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.4 Filed 07/13/20 Page 4 of 9




     7.    On June 23, 2020, Special Agent Kara Klupacs received and

reviewed the Firearm Transaction Record (ATF Form 4473) completed

and signed by PATTERSON on April 29, 2020. In “Section A” question

“11a,” the purchaser must answer the questions “[a]re you the actual

transferee/buyer of the firearm(s) listed on this form? Warning: You are

not the actual transferee/buyer if you are acquiring the firearm(s) on

behalf of another person. If you are not the actual transferee/buyer, the

licensee cannot transfer the firearm(s) to you.” PATTERSON marked

“Yes,” representing that he intended to purchase the firearm for

himself.

     8.    On the form, PATTERSON signed his name certifying his

“answers to Section A are true, correct, and complete,” and that he

understood “that making any false oral or written statement, or

exhibiting any false or misrepresented identification with respect to this

transaction, is a crime punishable as a felony under Federal law, and

may also violate State and/or local laws.”

     9.    On June 13, 2020, the Detroit Police Department (DPD)

conducted a traffic stop in the area of Shaftsbury and Outer Drive. The

front seat passenger was ANDERSON. Officers asked ANDERSON if
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.5 Filed 07/13/20 Page 5 of 9




there were any weapons in the vehicle, to which ANDERSON stated

there were none. ANDERSON was again asked if he had any firearms

in his possession. ANDERSON repeated that he did not have a firearm.

Moments later, officers observed a firearm on the front passenger floor

which ANDERSON attempted to cover with his foot. Officers recovered

the CZ (the same firearm purchased by PATTERSON on the

April 29, 2020, from IFA Tactical). The CZ was loaded. ANDERSON

was arrested for carrying a concealed weapon in a vehicle and

transported to the Detroit Detention Center (DDC).

     10.   ANDERSON was under the age of 21 at the time of his

arrest and the seizure of the CZ. Under federal law, a FFL cannot sell

handguns to a person under the age of 21. See 18 U.S.C. 922(b)(1). For

an individual under 21 to possess a handgun, they would have to obtain

the firearm(s) from someone else.

     11.   As of June 23, 2020, PATTERSON had not reported that the

firearm he purchased was stolen with either the DPD or the Eastpointe

Police Department.

     12.   On July 2, 2020, a federal search warrant was authorized to

search and seize PATTERSON’s cellular device.
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.6 Filed 07/13/20 Page 6 of 9




     13.   On July 8, 2020, Special Agent Klupacs and I conducted a

noncustodial interview with PATTERSON pertaining to the April 2020

purchase of the CZ. PATTERSON made the following statements:

           a.    He completed high school and previously completed
                 college classes at Olivet College;
           b.    He purchased the CZ using cash, approximately $300,
                 provided by a person whose name he could not
                 remember;
           c.    He completed ATF Form 4473 without assistance and
                 did not have any questions while completing the form;
                 and
           d.    He is friends with ANDERSON.

     14.   During the interview, PATTERSON utilized an Apple

iPhone to make a call. At the conclusion of the interview, Special Agent

Klupacs executed the federal search warrant and seized the same Apple

iPhone which PATTERSON had returned to his pants pocket.

     15.   A review of text messages and images stored on

PATTERSON’s Apple iPhone showed a conversation dated April 29,

2020, at approximately 12:08 p.m. The conversation was between

PATTERSON and another iMessage user with the contact labelled

“Dave 44 100.”
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.7 Filed 07/13/20 Page 7 of 9




     16.   I compared ANDERSON’s State of Michigan ID photo to the

image assigned to the “Dave 44 100” contact on PATTERSON’s iPhone.

The image depicted ANDERSON and PATTERSON standing next to

each other. Additionally, ANDERSON’s first name is David.

     17.   During the conversation, PATTERSON and ANDERSON

discussed PATTERSON purchasing the CZ, at the direction of

ANDERSON, for $635. The conversation took place while PATTERSON

was inside IFA Tactical.

     18.   During the conversation, ANDERSON instructs

PATTERSON to “send me pics of the hand guns,” and “Grab 599.”

PATTERSON sent ANDERSON an image of a display case with a CZ

model P-10 C pistol and an attached blue tag with a listed price of

$599.99. PATTERSON texted “I’m sayin I’ll buy it.”

     19.   ANDERSON subsequently used Apple Pay and sent

PATTERSON two payments one of $90 and one of $10 and states “I’ll

give it cash.” ANDERSON later messages PATTERSON a GPS location

of his current location.

     20.    On June 16, three days after ANDERSON’s arrest for

possessing the CZ, via text, ANDERSON requested an image of the
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.8 Filed 07/13/20 Page 8 of 9




State of Michigan Pistol Sales Record of the CZ originally completed by

PATTERSON. ANDERSON explained that he needed the pistol sales

record for his attorney. At that time, ANDERSON was charged in the

Third Judicial Circuit Court, Wayne County, with carrying a concealed

weapon from his June 13, 2020, arrest where DPD seized the CZ.

     21.   After ANDERSON received an image of the State of

Michigan Pistol Sales Record from PATTERSON, ANDERSON texted

“We beat cases … Round this bitch.” PATTERSON responded “[a]lready

knowing” and emphasized “we beat cases.”

                        III.   CONCLUSION

     22.   Probable cause exists that Marzell PATTERSON purchased

the CZ for ANDERSON and not for himself as he certified on the ATF

Form 4473. Consequently, he made false statements on an ATF Form

4473 on April 29, 2020, in violation of 18 U.S.C. § 922(a)(6).
 Case 2:20-cr-20324-GCS-DRG ECF No. 1, PageID.9 Filed 07/13/20 Page 9 of 9




     23.     Probable cause exists to believe that David ANDERSON, an

individual under 21 years of age, prohibited from purchasing pistols

from an FFL, knowingly aided, abetted, counseled, induced, or

encouraged PATTERSON to violate 18 U.S.C. §922(a)(6), in violation of

18 U.S.C. §§ 922(a)(6) and 2.

                                        Respectfully submitted,



                                        Kenton Weston, Special Agent
                                        Bureau of Alcohol, Tobacco,
                                        Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_________________________________________
Hon. Anthony P. Patti
United States Magistrate Judge

Dated:     July 13, 2020
